HARRIS, Judge.
This action commenced as an action by the Department of Revenue on behalf of the mother to collect child support arrearages under a Pennsylvania judgment. In our view, by ordering Mr. Stewart to pay child support, the Pennsylvania court determined that he was the father of the child. Mr. Stewart did not appeal that decision. He now urges in the case below that although he was aware of the Pennsylvania ease and had the opportunity to defend, he did not appear and that in his absence, the mother committed fraud on the court by testifying that he was the father of the child although she knew he had had a vasectomy. Even if there is a valid basis for this challenge, since Mr. Stewart does not challenge the jurisdiction of the Pennsylvania court, such argument should have been made there. See generally Archbold Health Services, Inc. v. Future Tech Business Systems, Inc., 659 So.2d 1204 (Fla. 3d DCA 1995); Baron v. Baron, 454 So.2d 86 (Fla. 4th DCA 1984).
AFFIRMED.
DAUKSCH and GRIFFIN, JJ., concur.